410 F.2d 761
Kathleen HACKETT, Marvin Louis, Reverend Paul M. Washington,Blanche Kulpa, Ernest Lee, Reverend Myron Bellinger, MaryRouse, Thomas H. Burress, Alice N. Lipscomb, Dominic Fante,Dominic Lazzario, and James Stephen Turner, On behalf ofthemselves and all others similarly situated, Appellants,v.The PRESIDENT OF CITY COUNCIL OF the CITY OF PHILADELPHIA.
No. 17869.
United States Court of Appeals Third Circuit.
Argued May 9, 1969.Decided May 15, 1969.

Paul Bender, Philadelphia, Pa., for appellant.
Levy Anderson, Philadelphia, Pa., for appellee.
OPINION OF THE COURT
Before McLAUGHLIN, KALODNER and VAN DUSEN, Circuit Judges.
PER CURIAM.


1
The order of the District Court, 298 F.Supp. 1021, denying plaintiffs' motion for a preliminary mandatory injunction is affirmed without prejudice to plaintiffs making such application in the premises to the District Court as they may deem advisable.